DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statement filed 14 December 2020 is made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45-64 are rejected under 35 U.S.C. 103 as being unpatentable over Kurniawan et al. US 2018/0175498 in view of Tan US 2016/0165462.
As to claims 45, 61 and 64, Kurniawan teaches an apparatus and a non-transistory computer readable medium comprising program instructions stored thereon for performing  a method (figures 5-7, system 700 for adjusting the antennas 10 of a network communication device according to signal quality information) comprising: 
at least one processor and at least one memory including computer program code which, when executed by the at least one processor, causes the apparatus to perform acts comprising: receiving a performance metric for an antenna array comprised of a plurality of radiating elements, the antenna array having a radiating configuration represented by configuration parameters (figures 5-7, paragraph 0043, system 700 comprises controller 20 that monitors signal quality associated with antennas 10 and provides movement controls to the antennas 10),
updating the configuration parameters dependent on the received performance metric (by estimating new configuration parameters for moving the performance metric towards a target value) (figures 5-7, paragraph 0044-0047 and 0100, controller 20 includes a signal quality classification component 710 to periodically, randomly or upon user instructions monitor a signal quality associated with one or more user devices and initiate antenna adjustment if the monitored signal quality is less than a predefined threshold signal; the signal quality information relates to a measured RSSI, PER and/ or other metrics as observed by the client devices from the antennas 10),
re-configuring the radiating configuration of the antenna array based on the updated configuration parameters such that the physical geometry of the antenna array is changed (figure 7, paragraph 044-0045, the controller determines an appropriate adjustment to the position and/ or orientation of the respective antennas 10 and provides this information to the antennas and/ or surface 12 in the form of movement instructions).
Kurniwan teaches the controller 20 is configured to monitor signal quality associated with one or more user devices and initiate antenna adjustment, update the configuration parameters, see paragraph 0045, but is silent to updating the configuration parameters by estimating new configuration parameters for moving the performance metric towards a target value.
Tan teaches access points (AP) configured to adjust wireless configuration parameters, including beam tilt or transmission power level, and to control, schedule or perform wireless transmission in their respective local coverage areas based on iterative techniques, figure 1, paragraphs 0063-0066. Tan discloses the directions for adjustment for the wireless configuration parameters are selected randomly, predefined or an adaptive threshold and alternatively, according to simulated annealing based selection algorithm, reinforcement learning or offline simulations, figure 3, paragraphs 0067-0069.
Since Tan also teaches an access point to modify wireless configuration parameters, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the monitored signal quality of Kurniawan to also select the directions of adjustment based on reinforcement learning or offline simulations as taught by Tan as an objective function used to optimize the wireless configuration parameters for antenna adjustment.

As to claims 46 and 62 with respect to claims 45 and 61, Kuriawan teaches the re-configuring the radiating configuration comprises changing the physical geometry by moving one or more radiating elements based on the re- configured configuration (figures 2, 5 and 6, paragraphs 0040-0042, examples of a wireless signal extender or wireless router configured to rotate or linearly move in any suitable manner to reposition and/ or reorienting the antennas within the apparatus 200, 510, 600).

As to claims 47 and 63 with respect to claims 45 and 61, Kurniawan teaches wherein the updating the configuration parameters comprises iteratively update the configuration parameters dependent on received performance metrics resulting from the updated configuration parameters, until a stop condition is reached, wherein the stop condition comprises one of a fixed number of update iterations, the performance metric reaching the target value, a fixed number of update iterations for which the performance metric does not move towards the target value (paragraphs 0049-0050, the controller can halt its analysis of the candidate antenna orientations based on signal quality and instruct the antennas and/ or platform 12 to remain at that orientation without stepping through all of the candidate antenna orientations).

As to claim 48 with respect to claim 45, Tan of Kurniawan modified teaches the updating the configuration parameters comprises a machine learning model configured to estimate, based on stored training data, updated configuration parameters likely to move the performance metric towards the target value (figures 3-5, paragraphs 0067 and 0096-0099, the directions of adjustment are selected according to a simulated annealing based selection algorithm, reinforcement learning or offline simulations).

As to claim 49 with respect to claim 48, Tan of Kurniawan modified teaches the machine learning model is trained with data derived from initial connections quality and subsequently updated based on the results caused by the updated configuration parameters (paragraphs 0086-0099, an autonomous adaptive simulated annealing algorithm comprises learning from experience gained from feedback from the system, mistake, reward to update models and/ or parameters).

As to claim 50 with respect to claim 48, Tan of Kurniawan modified teaches the machine learning model is trained with initial configuration parameters and subsequently updated based on the results of re-configurations caused by the updated configuration parameters (paragraphs 0086-0096, an autonomous adaptive simulated annealing algorithm comprises learning from experience gained from feedback from the system, mistake, reward to update models and/ or parameters).

As to claim 51 with respect to claim 49, Tan of Kurniawan modified teaches the machine learning model is trained using a digital sibling (paragraphs 0086-0092, a third step in the algorithm comprises generating a new solution based on an offline simulation or from reinforcement learning).

As to claim 52 with respect to claim 45, Kurniawan teaches the performance metric is received from a computing processor configured to receive performance data from a physical node of at least part of a communications network with which the antenna array forms part (figure 7, paragraphs 0044 and 0100, the controller 20 receives obtains signal quality information, measured RSSI, RER and /or other metrics observed at one or more client devices from the antennas 10).

As to claim 53 with respect to claim 52, Kurniawan teaches wherein the computing processor is associated with a base station of at least part of a cellular communications network with which the antenna array forms part (paragraph 0023, wireless apparatus 100 comprises controller 20 implemented wholly or in part by a microcontroller that regulates communication via the antennas 10).

As to claim 54 with respect to claim 45, Tan of Kurniawan teaches the performance metric is received from a simulator which simulates a physical node of at least part of a communications network with which the antenna array forms part (figure 7, paragraph 0111, the optimization process learns online the environment via real time feedback of UE measurement  reports and cell KPIs using machine learning analytics to assign actionable metrics to cells).

As to claim 55 with respect to claim 54, Tan of Kurniawan modified teaches the simulated physical node is associated a base station of at least part of a cellular communications network with which the antenna array forms part (paragraphs 0087-0092, the new solution generated by on line algorithms or offline simulation includes selecting which cells are to be adjusted).

As to claim 56 with respect to claim 54, Tan of Kurniawan modified teaches the computing processor or the simulator comprises a part of the apparatus (figures 1, paragraph 0063, the controller 190 may be con-located or separate from the AP 110).

As to claim 57, Tan of Kurniawan modified taches the received performance metric represents the measured or simulated value of one or more of data throughput, call drop rate, outage probability and energy consumption associated with the antenna array (figure 6, paragraphs 0103-0105, the cell level metrics determine what base incremental adjustments are made to the cell’s antenna configuration parameters; optimization is based on key performace indicators (KPI) include call drop rate and call block rate).

As to claim 58 with respect to claim 57, Tan of Kurniawan modified teaches the performance metric represents said measured or simulated values for each of a different number of user equipment within a cell of a cellular communications system associated with the antenna array (figures 6 and 7, paragraphs 0103-0105 and 0110-0111, the optimization process learns online the environment via real time feedback of UE MRs and the cell KPIs using machine learning analytics to assign actionable metrics/ labels to cells).

As to claim 59 with respect to claim 45, Kurniawan teaches wherein the configuration parameters comprise one or more of, for a radiating element of an  antenna of the antenna array and re-configuring the radiating configuration of the antenna array comprises updating one or more of said configuration parameters to effect a corresponding change at one or more of the radiating elements of the antenna array (figures 5 and 6, paragraphs 0038-0042, the wireless apparatus 510, 600 is configured to rotate or linearly move in any suitable manner for repositioning and/ or reorienting the antennas with the apparatus).

As to claim 60 with respect to claim 45, Kurniawan teaches the re-configuring the radiating configuration of the antenna array comprises performing the re-configuring in substantially real-time or near real-time based on the last-received value of the performance metric( paragraph 0043-044, a controller provides movement controls based on measured metrics observed at one or more client devices from the antennas 10).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644